—In an action to recover damages for personal injuries, the defendant New York City Transit Authority appeals from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated September 10, 2001, as denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the motion of the defendant New York City Transit Authority for summary judgment. Discovery is still outstanding. Thus, it would be premature to grant summary judgment at this stage of the proceedings (see CPLR 3212 [f|; Rajan v Insler, 300 AD2d 463 [2002]; AIT Intl, v Federal Express Corp., 278 AD2d 439, 440 [2000]). Feuerstein, J.P., Goldstein, H. Miller and Rivera, JJ., concur.